51 F.3d 284
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arthur S. WEST, Plaintiff-Appellant,v.Kenneth O. EIKENBERRY;  Graham Johnson;  Christine Gregoire;Patrick Sutherland;  Patricia Firman, et al.,Defendants-Appellees.
No. 94-35412.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided April 4, 1995.

Before:  SNEED, POOLE and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Arthur S. West appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 civil rights action.  He contends defendants engaged in official misconduct and failed to discharge their duties regarding allegations of unlawful campaign activities and misuse of public funds.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm for the reasons stated in the district court's order granting the defendants' motions for summary judgment.


3
West raises numerous issues on appeal which were neither raised in his complaint nor considered by the district court.  We decline to address these issues for the first time on appeal.  See Green v. Christiansen, 732 F.2d 1397, 1400 n. 1 (9th Cir.1984).


4
Kenneth Eikenberry and the other state defendants request sanctions against West for bringing a frivolous appeal.  Although we have the discretion to impose sanctions against litigants, even pro se, for bringing a frivolous appeal, Fed.R.App.P. 38;  28 U.S.C. Sec. 1912;  Wilcox v. Commissioner, 848 F.2d 1007, 1008-09 (9th Cir.1988), we decline to do so in this instance.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3